FILE COPY




               IN THE SUPREME COURT OF TEXAS

                                          NO. 13-0947

 EDITH SUAREZ, INDIVIDUALLY AND AS SURVIVING PARENT OF A.S.
AND S.S., DECEASED, AND AS SURVIVING SPOUSE OF HECTOR SUAREZ,
                      DECEASED, PETITIONER

                                                V.

                 THE CITY OF TEXAS CITY, TEXAS, RESPONDENT

                                          MANDATE

       To the Trial Court of Galveston County, Greetings:
       Before our Supreme Court on June 19, 2015, the Cause, upon petition for review, to
revise or reverse your Judgment.
       No. 13-0947 in the Supreme Court of Texas
       No. 01-12-00848-CV in the First Court of Appeals
       No. 11CV1108 in the 212th District Court of Galveston County, Texas, was
determined; and therein our said Supreme Court entered its judgment or order in these words:


         THE SUPREME COURT OF TEXAS, having heard this cause on petition for review
from the Court of Appeals for the First District, and having considered the appellate record,
briefs, and counsels’ argument, concludes that the court of appeals’ judgment should be
affirmed.
         IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

                                     1)      The court of appeals’ judgment is affirmed; and

                                     2)      Petitioner, Edith Suarez, Individually and as
                                             Surviving Parent of A.S. and S.S., Deceased, and as
                                             Surviving Spouse of Hector Suarez, Deceased, shall
                                             pay, and Respondent, The City of Texas City,
                                             Texas, shall recover, the costs incurred in this Court
                                             and the court of appeals.

       Copies of the Court’s judgment and opinion are certified to the Court of Appeals for the
First District and to the District Court of Galveston County, Texas, for observance.



                                           Page 1 of 2
                                                                                      FILE COPY




       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,
                                            with the seal thereof annexed, at the City of Austin,
                                            this the 30th day of July, 2015.
                                            Blake A. Hawthorne, Clerk



                                            By Monica Zamarripa, Deputy Clerk




                                           Page 2 of 2